Name: Council Regulation (ECSC, EEC, Euratom) No 142/76 of 20 January 1976 amending Regulation No 422/67/EEC, No 5/67/Euratom determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|31976R0142Council Regulation (ECSC, EEC, Euratom) No 142/76 of 20 January 1976 amending Regulation No 422/67/EEC, No 5/67/Euratom determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice Official Journal L 015 , 24/01/1976 P. 0001 - 0001 Finnish special edition: Chapter 1 Volume 1 P. 0114 Greek special edition: Chapter 01 Volume 2 P. 0008 Swedish special edition: Chapter 1 Volume 1 P. 0114 Spanish special edition: Chapter 01 Volume 2 P. 0036 Portuguese special edition Chapter 01 Volume 2 P. 0036 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 142/76 of 20 January 1976 amending Regulation No 422/67/EEC, No 5/67/Euratom determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 6 thereof, Whereas under the terms of Article 10 of the Rules of Procedure adopted by the Court of Justice on 4 December 1974 the Presidents of the Chambers and a First Advocate-General are designated by the Court each year; Whereas under the terms of the regulations currently in force the Presidents of the Chambers of the Court receive a special duty allowance and this allowance should also be granted to the First Advocate-General, HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 4 (3) of Council Regulation No 422/67/EEC, No 5/67/Euratom of 25 July 1967, determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice (1), as last amended by Regulation (ECSC, EEC, Euratom) No 1546/73 (2), the words "and the First Advocate-General" shall be inserted after the words "Presiding Judges of Chambers of the Court" with effect from 1 January 1975. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1976. For the Council The President G. THORN (1)OJ No 187, 8.8.1967, p. 1. (2)OJ No L 155, 11.7.1973, p. 8.